Citation Nr: 1610637	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-48 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include arthritis, secondary to service-connected prostatitis and erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1972 to September 1973. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran sought service connection for erectile dysfunction as part of his July 2008, notice of disagreement (NOD), however such was resolved by a grant of service connection in a November 2009 rating decision. As this constitutes a full grant of benefits sought on appeal the issue is not relevant. AB v. Brown, 6 Vet. App. 35 (1993). 

The Board remanded the issue on appeal for additional development in August 2013. The directives having been substantially complied with, including a negative response from the National Personnel Records Center (NPRC) and the Veteran undergoing a VA examination, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of whether new and material evidence is present to reopen a claim for depressive disorder, to include anxiety, secondary to the Veteran's service-connected prostatitis and erectile dysfunction has been raised by the record in a March 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The Veteran contends he is entitled to service connection for a lumbar spine disability, to include arthritis, either as directly related to service, or alternatively, as secondary to service-connected prostatitis and erectile dysfunction. 

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided with a VA examination in August 2013. The examiner indicated that based on the documentation of record, it was less likely than not that the Veteran's current lumbar spine disability was incurred in or caused by an in-service, event, injury or disease. See August 2013 VA Examination. The examiner attributed the Veteran's current lumbar spine disability to a potential genetic predisposition, age related changes and/or repetitive use. Id. However, the examination was inadequate because the examiner failed to address the competent and credible lay statements from the Veteran and his spouse regarding an in-service injury and continuous symptoms since service. In addition on remand, the examiner should address whether the Veteran's lumbar spine disability has been aggravated by his service-connected prostatitis and/or erectile dysfunction in the opinion. A supplemental opinion is required to address secondary service connection, the lay statements of record and any new evidence obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA medical records.

2. After completing the development above to the extent possible, refer the case to the VA examiner who provided the August 2013 examination for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims folder, and the examiner should answer the following questions:

a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed lumbar spine disability is related to his active duty service? 

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's lumbar spine disability was caused by his service-connected prostatitis and/or erectile dysfunction?

c. If the service-connected prostatitis and/or erectile dysfunction did not cause the lumbar spine disability, is it at least as likely as not (a fifty percent probability or greater) that the lumbar spine disability was aggravated (permanently worsened beyond its natural progression) by the Veteran's prostatitis and/or erectile dysfunction? 

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the lumbar spine disability by the service-connected disability or disabilities. 

Review of the entire claims file is required; however, attention is invited to the Veteran's and his spouse's credible lay statements concerning back pain and injury in-service and since, and any additional evidence obtained as a result of this remand. See January 2008 and March 2014 statements. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in-service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed lumbar spine disability.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






